DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 2, 6, 7, 9, 13, 14, 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
For claims 2, 9, 16, while the prior art renders obvious the limitations from claim 1, the prior art does not disclose the limitations in combination with claim 1:
based on determining that the key in the cache header signature matches the key of the cache lookup operation, acquiring, by the cache manager, an entry lock, and determining, by the cache manager, that the key in the cache header signature still  matches or no longer matches the key of the cache lookup operation after acquiring the entry lock; based on determining that the key in the cache header signature still matches the key of the cache lookup operation after acquiring the entry lock, finding, by the cache manager, the object data in the expected location; and
based on determining that the key in the cache header signature no longer matches the key of the cache lookup operation after acquiring the entry lock, releasing, with the cache manager, the entry lock, and again walking, with the cache manager, the collision chain
	Claims 6-7, 13-14, 20 are also objected to based on dependency from claims, 2, 8 and 15 (respectively).
	
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 2,6,7,9,13,14,16,20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2,7,8,9,13,15,16 of U.S. Patent No. 11030109 in view of Teotia (US 20180341653). 
For claims 2, 6, 7 the limitations are not patentably distinct from claim 1, 2, 6 of the 109 patent (respectively), except the instant claims 2, 6, 7 do not recite the limitations related to based on determining that the cache header… again walking, with the cache manager, the collision chain (which are recited in claims 1, 2, 6 of 109 patent)(instant Claims 6, 7 are rejected based on dependency from claim 2).
	To make up for this distinction, Teotia renders obvious the limitations of (in claims 1, 2, 6 of the 109 patent) based on determining that  the cache header signature does not match the collision chain signature, again walking, with the cache manager, the collision chain, and wherein the cache lookup operation comprises a metadata object lookup operation (e.g., Teotia discloses that when requesting entity 104 retrieves block data from cache 110 using RDMA, the requesting entity 104 compares the rdba stored in the row locator record with the rdba stored in the header of the retrieved block data, para 0050).  	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify Teotia, providing the benefit of  for enabling a requesting entity to retrieve data that is managed by a database server instance from the volatile memory of a server machine that is executing the database server instance (see Teotia, 0014); reads the unique key value of the row by walking the row and extracting the values of key column(s) (0040).

	Claims 9, 13, 14 and 14, 16, 20 are rejected based on similarities to the rejections of claims 2, 6, 7 above of the present application (instant Claims 9, 13, 14 compared to claims 8, 9, 13 of 109 Patent; Claims  16, 20 herein compared to claims 15, 16 of 109 Patent).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 3-5,8,10-12,15,17-19  are rejected under 35 U.S.C. 103 as being unpatentable over Teotia (US 20180341653) and in view of Sanchez (US 20130097387), and further in view of Loaiza (US 20190065383)

Claim 1.  Teotia discloses A method of contention-free lookup by a cache manager of a data cache (e.g., FIG. 1, the target data is a subset of the cached data 114 that resides in a cache 110 allocated within volatile memory 106, target data may be retrieved from cached data 114 by the requesting entity 104, 0021, data that is managed by database server instance 108, 0031 Fig. 1), the method comprising:

mapping, with the cache manager, a key of a cache lookup operation by performing a hash function on the key to determine an expected location in the data cache of object data corresponding to a key (e.g., At step 204, the hash function is applied to the unique key value associated with the target data to generate a hash value that corresponds to a hash bucket of hash table 112.  Once a hash bucket that corresponds to the unique key of the target data has been identified, a bucket-to-address mapping is consulted to determine the address from which to retrieve the target location information, para 0029);

walking, by the cache manager, a collision chain of the expected location by determining, with the cache manager, for up to each node of a plurality of nodes of the collision chain (e.g., "walk the chain" to retrieve all applicable row locator records, and then issues RDMAs to retrieve all matching rows, para 0094, 0039)

, that a cache header signature matches or is different from a collision chain signature of the collision chain (e.g., When requesting entity 104 retrieves block data from cache 110 using RDMA, the requesting entity 104 compares the rdba stored in the row locator record with the rdba stored in the header of the retrieved block data, para 0071);

based on determining that   the cache header signature matches the collision chain signature, determining, with the cache manager, for up to each of the nodes, that a key in the cache header signature matches or is different from the key of the cache lookup operation (e.g., At step 204, the hash function is applied to the unique key value associated with the target data (i.e. 123-45-6789) to generate a hash value that corresponds to a hash bucket of hash table 112.  Once a hash bucket that corresponds to the unique key of the target data has been identified, a bucket-to-address mapping is consulted to determine the address from which to retrieve the target location information, para 0029; the requesting entity can locally figure out which bucket has the key it is looking for, 0050);

based on determining that   the key in the cache header signature is different from the key of the cache lookup operation in any of the nodes, reading, with the cache manager, a cache entry corresponding to the cache lookup operation from a data storage, and repopulating, by the cache manager, the cache entry into the expected location (e.g., when the requesting entity 104 is unable to find the row locator record for a key value in either the bucket to which the key value hashes, or the next bucket, the requesting entity 104 obtains the row using conventional interaction with the database server instance 108, par a0051);


Teotia does not disclose, but Sanchez discloses
	
based on the cache header signature information (e.g.,  by using two or more hash functions to identify a plurality of candidate locations. One of the plurality of candidate locations is selected to evict from the cache. One of the plurality of candidate locations is selected as the target location for the fetched data, 0008).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the walking the chain for cache lines using hash keys and signatures as disclosed by Teotia, with Sanchez, providing the benefit of  fetched data is then stored in the target location, and the address of the target location is associated with the fetched data. Subsequent accesses to the fetched data are completed with a single lookup to each way of the cache (see Sanchez, 0008).


Teotia in view of Sanchez does not disclose, but Loaiza discloses
	 the cache header signature comprising cache header signature information indicating that a state of a cache entry is in one of a data storage or the data cache  (eg.,  depending on the type of access granted, 0028;  buffer headers 112 are used to store mappings that provide access to one or more extents and/or data blocks in NVRAM 104, or one or more copies thereof in DRAM 102., 0030; the direct mapping 150 may be a pointer into persistent memory (e.g. NVRAM 104). , 0035;  stores a DRAM-copy mapping 152 in a particular buffer header of the buffer cache 110, 0038 Fig. 1).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the walking the chain for cache lines using hash keys and signatures as disclosed by Teotia, with Sanzhez, with Loaiza, providing the benefit of  the computer system 100 grants access to the file system 106 by storing a mapping in the buffer header (see Loaiza, 0032) selectively grants direct read access to data stored in NVRAM 104 and DRAM. computer system 100 may grant direct read access to one or more of the processes, thereby allowing the processes to directly read data from the extent/s in NVRAM 104 (0041).


Claim 3.    Teotia discloses wherein mapping the key of the cache lookup operation comprises determining, by the cache manager, a hash table ID and a bucket ID of a hash bucket in a hash table in the data cache, the hash bucket corresponding to the expected location (e.g., in FIG. 3, hash table 112 includes entries 310-324, each of which correspond to a bucket.  Specifically, entries 310, 316 and 322 respectively correspond to buckets 302, 304 and 306, para 0038; Once a hash bucket that corresponds to the unique key of the target data has been identified, a bucket-to-address mapping is consulted to determine the address from which to retrieve the target location information, 0029).

Claim 4.  Teotia discloses based on determining that  the cache header signature does not match the collision chain signature, again walking, with the cache manager, the collision chain, and wherein the cache lookup operation comprises a metadata object lookup operation (e.g., When requesting entity 104 retrieves block data from cache 110 using RDMA, the requesting entity 104 compares the rdba stored in the row locator record with the rdba stored in the header of the retrieved block data, para 0050).

Claim 5.    Teotia discloses further comprising generating, by the cache manager, the cache header signature, and placing, by the cache manager, the cache header signature into a cache header of the cache entry (e.g., a FAST-LOOKUP-OPTIMIZED database object are loaded into volatile memory 106, the database server instance 108 builds a hash table 112 with information for accessing the data items within those blocks.  hash table 112 contains an entry for each bucket, and each entry can store location information for locating multiple rows, para 0037).

Claim 8.    Teotia discloses An object store facilitating contention-free lookup operations by a plurality of threads, the object store comprising a data cache that is configured to be managed by a cache manager (e.g., FIG. 1, the target data is a subset of the cached data 114 that resides in a cache 110 allocated within volatile memory 106, target data may be retrieved from cached data 114 by the requesting entity 104, 0021, data that is managed by database server instance 108, 0031 Fig. 1),, the cache manager being configured to:

Maps a key of a cache lookup operation by performing a hash function on the key to determine an expected location in the data cache of object data corresponding to a key (e.g., At step 204, the hash function is applied to the unique key value associated with the target data to generate a hash value that corresponds to a hash bucket of hash table 112.  Once a hash bucket that corresponds to the unique key of the target data has been identified, a bucket-to-address mapping is consulted to determine the address from which to retrieve the target location information, para 0029);;

walks a collision chain of the expected location by determining, with the cache manager, for up to each node of a plurality of nodes of the collision chain (e.g., "walk the chain" to retrieve all applicable row locator records, and then issues RDMAs to retrieve all matching rows, para 0094, 0039)

, that a cache header signature matches or is different from a collision chain signature of the collision chain (e.g., When requesting entity 104 retrieves block data from cache 110 using RDMA, the requesting entity 104 compares the rdba stored in the row locator record with the rdba stored in the header of the retrieved block data, para 0071);;

, that a cache header signature matches or is different from a collision chain signature of the collision chain (e.g., When requesting entity 104 retrieves block data from cache 110 using RDMA, the requesting entity 104 compares the rdba stored in the row locator record with the rdba stored in the header of the retrieved block data, para 0071);

based on determining that   the cache header signature matches the collision chain signature, determines, for up to each of the nodes, that a key in the cache header signature matches or is different from the key of the cache lookup operation (e.g., At step 204, the hash function is applied to the unique key value associated with the target data (i.e. 123-45-6789) to generate a hash value that corresponds to a hash bucket of hash table 112.  Once a hash bucket that corresponds to the unique key of the target data has been identified, a bucket-to-address mapping is consulted to determine the address from which to retrieve the target location information, para 0029; the requesting entity can locally figure out which bucket has the key it is looking for, 0050);

based on determining that   the key in the cache header signature is different from the key of the cache lookup operation in any of the nodes, reads a cache entry corresponding to the cache lookup operation from a data storage, and repopulating, by the cache manager, the cache entry into the expected location (e.g., when the requesting entity 104 is unable to find the row locator record for a key value in either the bucket to which the key value hashes, or the next bucket, the requesting entity 104 obtains the row using conventional interaction with the database server instance 108, par a0051);

Teotia does not disclose, but Sanchez discloses
	
based on the cache header signature information (e.g.,  by using two or more hash functions to identify a plurality of candidate locations. One of the plurality of candidate locations is selected to evict from the cache. One of the plurality of candidate locations is selected as the target location for the fetched data, 0008).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the walking the chain for cache lines using hash keys and signatures as disclosed by Teotia, with Sanchez, providing the benefit of  fetched data is then stored in the target location, and the address of the target location is associated with the fetched data. Subsequent accesses to the fetched data are completed with a single lookup to each way of the cache (see Sanchez, 0008).

Teotia in view of Sanchez does not disclose, but Loaiza discloses
	 the cache header signature comprising cache header signature information indicating that a state of a cache entry is in one of a data storage or the data cache  (eg.,  depending on the type of access granted, 0028;  buffer headers 112 are used to store mappings that provide access to one or more extents and/or data blocks in NVRAM 104, or one or more copies thereof in DRAM 102., 0030; the direct mapping 150 may be a pointer into persistent memory (e.g. NVRAM 104). , 0035;  stores a DRAM-copy mapping 152 in a particular buffer header of the buffer cache 110, 0038 Fig. 1).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the walking the chain for cache lines using hash keys and signatures as disclosed by Teotia, with Sanzhez, with Loaiza, providing the benefit of  the computer system 100 grants access to the file system 106 by storing a mapping in the buffer header (see Loaiza, 0032) selectively grants direct read access to data stored in NVRAM 104 and DRAM. computer system 100 may grant direct read access to one or more of the processes, thereby allowing the processes to directly read data from the extent/s in NVRAM 104 (0041).

Claim 10 is rejected for reasons similar to claim 3 (see above).
Claim 11 is rejected for reasons similar to claim 4 (see above).

Claim 12 is rejected for reasons similar to claim 5 (see above).

Claim 15.    Teotia discloses A non-transitory computer readable medium implemented on a distributed object store system, the non-transitory computer readable medium having computer code that, when executed on a processor, implements a method of contention-free lookup by a cache manager of a data cache of the distributed object store system (e.g., FIG. 1, the target data is a subset of the cached data 114 that resides in a cache 110 allocated within volatile memory 106, target data may be retrieved from cached data 114 by the requesting entity 104, 0021, data that is managed by database server instance 108, 0031 Fig. 1),, the method comprising:

mapping, with the cache manager, a key of a cache lookup operation by performing a hash function on the key to determine an expected location in the data cache of object data corresponding to a key (e.g., At step 204, the hash function is applied to the unique key value associated with the target data to generate a hash value that corresponds to a hash bucket of hash table 112.  Once a hash bucket that corresponds to the unique key of the target data has been identified, a bucket-to-address mapping is consulted to determine the address from which to retrieve the target location information, para 0029);

walking, by the cache manager, a collision chain of the expected location by determining, with the cache manager, for up to each node of a plurality of nodes of the collision chain (e.g., "walk the chain" to retrieve all applicable row locator records, and then issues RDMAs to retrieve all matching rows, para 0094, 0039)

, that a cache header signature matches a collision chain signature of the collision chain (e.g., When requesting entity 104 retrieves block data from cache 110 using RDMA, the requesting entity 104 compares the rdba stored in the row locator record with the rdba stored in the header of the retrieved block data, para 0071);

based on determining that   the cache header signature matches the collision chain signature, determining, with the cache manager, for up to each of the nodes, that a key in the cache header signature matches or is different from the key of the cache lookup operation (e.g., At step 204, the hash function is applied to the unique key value associated with the target data (i.e. 123-45-6789) to generate a hash value that corresponds to a hash bucket of hash table 112.  Once a hash bucket that corresponds to the unique key of the target data has been identified, a bucket-to-address mapping is consulted to determine the address from which to retrieve the target location information, para 0029; the requesting entity can locally figure out which bucket has the key it is looking for, 0050);

based on determining that   the key in the cache header signature is different from the key of the cache lookup operation in any of the nodes, reading, with the cache manager, a cache entry corresponding to the cache lookup operation from a data storage, and repopulating, by the cache manager, the cache entry into the expected location (e.g., when the requesting entity 104 is unable to find the row locator record for a key value in either the bucket to which the key value hashes, or the next bucket, the requesting entity 104 obtains the row using conventional interaction with the database server instance 108, par a0051);

Teotia does not disclose, but Sanchez discloses
based on the cache header signature information (e.g.,  by using two or more hash functions to identify a plurality of candidate locations. One of the plurality of candidate locations is selected to evict from the cache. One of the plurality of candidate locations is selected as the target location for the fetched data, 0008).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the walking the chain for cache lines using hash keys and signatures as disclosed by Teotia, with Sanchez, providing the benefit of  fetched data is then stored in the target location, and the address of the target location is associated with the fetched data. Subsequent accesses to the fetched data are completed with a single lookup to each way of the cache (see Sanchez, 0008).

Teotia in view of Sanchez does not disclose, but Loaiza discloses
	 the cache header signature comprising cache header signature information indicating that a state of a cache entry is in one of a data storage or the data cache  (eg.,  depending on the type of access granted, 0028;  buffer headers 112 are used to store mappings that provide access to one or more extents and/or data blocks in NVRAM 104, or one or more copies thereof in DRAM 102., 0030; the direct mapping 150 may be a pointer into persistent memory (e.g. NVRAM 104). , 0035;  stores a DRAM-copy mapping 152 in a particular buffer header of the buffer cache 110, 0038 Fig. 1).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the walking the chain for cache lines using hash keys and signatures as disclosed by Teotia, with Sanzhez, with Loaiza, providing the benefit of  the computer system 100 grants access to the file system 106 by storing a mapping in the buffer header (see Loaiza, 0032) selectively grants direct read access to data stored in NVRAM 104 and DRAM. computer system 100 may grant direct read access to one or more of the processes, thereby allowing the processes to directly read data from the extent/s in NVRAM 104 (0041).

Claim 17 is rejected for reasons similar to claim 3 (see above).
Claim 18 is rejected for reasons similar to claim 4 (see above).

Claim 19 is rejected for reasons similar to claim 5 (see above).

Response to Arguments
Applicant's arguments filed 10/12/2022 have been fully considered but they are not persuasive. 
For claims 1, 8, 15, Applicant argues that the cited references (specifically Blinick) do not disclose the amended limitations related to cache header … that entry is in one of a data storage or data cache.
Loaiza in combination with Teotia and Sanchez renders this limitation as obvious.
Teotia in view of Sanchez does not disclose, but Loaiza discloses
	 the cache header signature comprising cache header signature information indicating that a state of a cache entry is in one of a data storage or the data cache  (eg.,  depending on the type of access granted, 0028;  buffer headers 112 are used to store mappings that provide access to one or more extents and/or data blocks in NVRAM 104, or one or more copies thereof in DRAM 102., 0030; the direct mapping 150 may be a pointer into persistent memory (e.g. NVRAM 104). , 0035;  stores a DRAM-copy mapping 152 in a particular buffer header of the buffer cache 110, 0038 Fig. 1).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the walking the chain for cache lines using hash keys and signatures as disclosed by Teotia, with Sanzhez, with Loaiza, providing the benefit of  the computer system 100 grants access to the file system 106 by storing a mapping in the buffer header (see Loaiza, 0032) selectively grants direct read access to data stored in NVRAM 104 and DRAM. computer system 100 may grant direct read access to one or more of the processes, thereby allowing the processes to directly read data from the extent/s in NVRAM 104 (0041).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAUTAM SAIN/Primary Examiner, Art Unit 2135